

	

		III

		109th CONGRESS

		1st Session

		S. RES. 167

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. McCain (for himself

			 and Mr. Sununu) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the importance of sun safety,

		  and for other purposes.

	

	

		Whereas

			 Americans of all ages cherish the pleasures of outdoor activities, and too few

			 recognize that overexposure to the sun and its ultraviolet radiation,

			 classified by the Department of Health and Human Services as a known

			 carcinogen, is the leading cause of skin cancer;

		Whereas

			 it is critically important to be safe in the sun because skin cancer is the

			 fastest growing cancer in our country today, affecting 1 in 5 Americans during

			 their lifetimes and killing 1 person every hour of every day;

		Whereas

			 more than 1,000,000 new cases of skin cancer will be diagnosed in the United

			 States this year, accounting for nearly half of all new cases of cancer and

			 exceeding the incidence of breast, prostate, lung, and colon cancer

			 combined;

		Whereas

			 most people receive approximately 80 percent of their lifetime sun exposure by

			 age 18, setting the stage for skin cancer later in life;

		Whereas

			 skin cancer is highly preventable by taking simple precautions when engaged in

			 outdoor activities;

		Whereas

			 research demonstrates that practicing good sun safety has the potential to

			 significantly reduce the risk of skin cancer;

		Whereas

			 the Sun Safety Alliance and its members have dedicated themselves to promoting

			 sun safety, eliminating skin cancer from excessive sun exposure, and

			 encouraging sun protection practices, especially among children; and

		Whereas

			 the Sun Safety Alliance has designated the week of June 5, 2005, to June 11,

			 2005, as National Sun Safety Week: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes

				(A)the importance of sun safety; and

				(B)the need for school-based sun safety

			 education programs;

				(2)encourages all Americans to protect

			 themselves and their children from the dangers of excessive sun

			 exposure;

			(3)congratulates the Sun Safety Alliance for

			 its efforts to promote sun safety and prevent skin cancer; and

			(4)supports the goals and ideas of National

			 Sun Safety Week.

			

